Citation Nr: 1445264	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO, in part, denied service connection for hearing loss and tinnitus.  The Veteran appealed each of these determinations to the Board.  Jurisdiction of the appeal currently resides with the Buffalo, New York RO. 

In May 2013, the Veteran testified before the undersigned at a hearing conduced at the Buffalo, New York RO.  A copy of the hearing transcript has been uploaded to the Veterans Benefits Management System (VBMS) electronic claims file.  

In a June 2013 decision, the Board, in part, denied the claims for service connection for tinnitus and hearing loss.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's failure to provide adequate reasons or bases regarding the Veteran's lay statements that his hearing loss and tinnitus had their onset during military service and for rejecting his claim that he was diagnosed with hearing loss during post-service employment physicals.

The Board also remanded a claim for service connection for a back disability in June 2013.  Pursuant to the directives therein, the RO granted service connection for post-laminectomy syndrome/"failed back" to include nerve pain, muscle spasms and leg numbness in a June 2014 rating action.  The RO assigned an initial 10 percent disability rating to this disability, effective May 27, 2010--the date VA received the Veteran's initial claim for VA compensation for a back disability. This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are those listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, an April 2014 Order was predicated upon a JMR.  The JMR was based on the Board's failure to provide adequate reasons or bases regarding the Veteran's lay statements that his bilateral hearing loss disability and tinnitus had their onset during military service.  The JMR was also predicated on the Board's rejection of the Veteran's claim that he was diagnosed with hearing loss during post-service employment physicals that were no longer available.  (See JMR, received and uploaded to the Veteran's VBMS electronic file at page (pg.) 1. on April 29, 2014)). 

In view of the JMR, it is the judgment of the Board that obtaining another VA examination and opinion would be helpful in adjudicating the claims for service connection for hearing loss and tinnitus, as outlined in the directives below. 

While not noted by the JMR or the Court, the Board finds that the November 2010 VA examiner's opinion inadequate for rating the claims.  The November 2010 VA examiner concluded that to opine as to the etiology of the Veteran's hearing loss and tinnitus would require resort to speculation.  The VA examiner indicated that he was unable to provide the requested opinion because there was no separation examination with audiological results.  The VA examiner also noted that the Veteran had been exposed to in-service and post-service acoustic trauma as an airman wearing hearing protection as much as possible and as an aircraft mechanic with hearing protection, respectively.  (See November 2010 VA examination report, received and uploaded to the Veteran's VMBS electronic claims file at pg. 8 in mid-November 2010). 

The Board finds the November 2010 VA examiner's opinion to be incongruent with the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In Hensley, the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Id. at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Thus, in light of the November 2010 VA examiner's opinion that he was unable to provide an opinion without speculation based, in part, on an absence of a separation examination with audiometric results and the Court's rulings in Hensley and Ledford, the Board finds that the Veteran should be afforded another VA audiological examination to clarify the onset and etiology of his bilateral hearing loss disability and tinnitus.  The examiner must take into account the Veteran's statements and testimony of having been exposed to acoustic trauma as an airman during military service and his confirmed in-service and post-service occupational noise exposure as an airman and airline mechanic with hearing protection, respectively. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The purpose of the examination is to clarify the etiology of the Veteran's currently-diagnosed bilateral hearing loss disability and tinnitus.  The Veteran's VBMS electronic clams folder must be made available to the examiner for review in conjunction with the examination.  The examiner should state in the examination report that such a review was conducted.  A complete history should be obtained from the Veteran.

Following a review of the Veteran's VBMS electronic claims file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that his currently-diagnosed bilateral hearing loss disability and tinnitus originated during active service, or are otherwise related thereto.  
The examiner is hereby advised that the Veteran had confirmed in-service and post-service acoustic trauma as an airman who wore hearing protection as much as possible and airline mechanic with hearing protection, respectively.  The examiner should provide a clear rationale and basis for all opinions expressed.  

Consideration must also be given to the Veteran's assertion of continuity of symptomatology.  Further, the examiner must not rely on the fact that a separation examination was not provided at service discharge as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss disability and tinnitus are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current bilateral hearing loss disability and tinnitus.  If the examiner cannot provide an opinion without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Readjudicate the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.   If any benefit is not granted, furnish the Veteran and his representative with a supplemental statement of the case and allow them the requisite time period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

